Title: To Thomas Jefferson from Richard Peters, 13 March 1794
From: Peters, Richard
To: Jefferson, Thomas



My Dear Sir
Philada. 13 March 1794

Permit me to present you with the Plan I send you for a State Society of Agriculture. I drew it up at the Request of our Philada. Society and have Hopes that I shall get it thro’. It is only the Beginning of a Plan I have in View in which, at some future Day, I will attempt embarking our Government. At present I keep it out of View. I wish every State would do something in this Way as the Agriculture of our Country is too generally bad. You can do much, if Leisure is allowed you, in these Plans; which are among the Arts of Peace. But I fear we shall have other Arts to practice, as our Situation seems very critical. You are like many of the good Things in this World of which the Value is not either known or properly estimated ’till it is lost. If we get into the Bustle of War, which I hope more than think we shall avoid, you will be drawn out of your Recesses. This is a shabby World for there are few in it that can do as they please. But as too many would please to do wrong I believe this is a good Arrangement, tho’ it often disturbs honest Gentlemen who wish to be quiet. I am impatient for the Spring to open that I may have the Tranquillity and Enjoyments of my Farm. A small Portion of City Amusements is enough for me. Believe very sincerely yours

Richard Peters

